DETAILED ACTION

1)      Acknowledgement is made of Response received on 6/1/2021.  
         The Restriction is withdrawn.   Claims 1-18, are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   2)       Claim 14 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 14 recites the limitation "the polymer/fiber molding" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     3)       Claims 13-14, 17-18, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Warnes et al. (US 8,012,389).  
Claims 13-14, 17-18: Warnes discloses a thermoformable fiber/plastics composite product.  The product results from a process wherein lignocellulosic fibers are conveyed in wet stream wherein a thermoplastic binding agent is applied to the fibers and wherein the fibers and the thermoplastic agent are formed into a solid fiber/plastics composite product, such as, a panel or a board (Abstract).  The product may be in a form of a sheet or in other shape (col. 7, lines 17-24).  The product may also be in the form of mats, films, and laminates (col. 3, lines 59-66).  The product may be made in a molding process (col. 11, lines 39-59) and include furniture or internal moldings (col. 4, lines 16-23).  The thermoplastic agent may include vinyl esters, styrene compounds (col. 8, lines 35-61), acrylic acid, maleic anhydride (Table, col. 9).
          In the event any differences can be shown for the product of the product-by-process claims 13-14, 17-18, as opposed to the product taught by the reference Warnes, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).
Allowable Subject Matter
4)       Claims 1-12, are allowable.
5)       Claims 15-16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for indicating allowable subject matter is that the cited prior art does not disclose: a process for producing a thermoformable polymer/fiber composite by impregnating a fiber substrate with an aqueous dispersion of an emulsion of a specific polymer P, drying, creating a fibrous web, and consolidating the fiber web at a temperature above the glass transition temperature of the emulsion polymer P (claim 1); a process for producing a polymer/fiber molding, the process including heating a thermoformable polymer/fiber composite up to a temperature above the polymer glass transition temperature, converting the polymer/fiber composite to a desired shape of a polymer/fiber molding, and cooling the polymer/fiber molding obtained down to a temperature below the glass transition temperature while retaining its shape (claim 15).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6)       Claims 1-18, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/882,435.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application claims and the copending application claims disclose a similar process for producing a thermoformable fiber/polymer composite using a fibrous lignocellulosic substrate and a polymer P, the process including 5mixing the substrate and the polymer P, converting the mixture to a fiber web, and then compacting the resultant web at a temperature not less than the glass transition temperature of the polymer P to produce a thermoformable 10fiber/polymer composite, wherein 15the polymer P glass transition temperature is equal to or is above 20 oC.  The copending claims recite a fiber/polymer composite obtained by the process.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
7)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748